DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/584187, filed on 01/25/2022.  
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected of group II, there being no allowable generic or linking claim. Election, Group I (claims 1-19), was made without traverse in the reply filed on 05/26/2022.
Claims 1-19 are presented for examination, with claims 1, 9 and 16 being independent.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2022, 03/29/2022, 04/28/2022, 05/26/2022 and 06/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al., US 2018/0046503 (hereinafter “Feng”).

Regarding claim 1, Feng discloses, A system comprising: 
a non-transitory computer-readable medium storing instructions (e.g. The computer program product comprises a computer readable storage medium and program instructions stored on the computer readable storage medium, Feng: [0004], [0082]-[0084]); and 
a processing device communicatively coupled to the non-transitory computer-readable medium (e.g. The computer system includes one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, Feng: [0005], [0082], [0087]),
wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
deploying, from a first computing system, via a public data network, a client application on a target computing system, the target computing system comprising a plurality of data sources in a private data network (e.g. hyper-converged infrastructure 110 [interpreted as a target computing system] represents a computing environment that includes physical and virtual resources [interpreted as client applications] for managing and deploying workloads on physical nodes 150. Hyper-converged infrastructure 110 is representative of cloud computing node(s) 10, e.g. private cloud or hybrid cloud (Feng: [0031]-[0034]), in some embodiments of the present invention. Computing nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as, Private, Community, Public or Hybrid clouds as described hereinabove or a combination thereof.  Each node of physical nodes 150 is a computing resource that is capable of executing tasks in accordance with data-locality-aware task scheduling.  Physical nodes 150 are communicatively connected via a dedicated inter-node network (not shown) such as a local area network (LAN), a wide area network (WAN) such as the Internet, or a combination of the two, Feng: Fig. 3, [0037], [0046]);
receiving, from the client application, at the first computing system, target computing system resource data for computing resources available to the target computing system (e.g. distributed file system API 142 receives requests for data and/or metadata associated with information stored in distributed database 154.  Distributed database 154 is a distributed data repository that instances of parallel processing logic 130 can read from and/or write to in order to execute, in parallel, tasks associated with jobs received from one or more clients of clients 105, Feng: Fig. 3, [0047]-[0048]); 
causing, by the client application, the target computing system to use the computing resources available on the target computing system to scan the plurality of data sources in the private data network to discover target data stored on the plurality of data sources based on the target computing system resource data (e.g. To determine where distributed file system 140 stores the data referenced in the I/O request, connector logic 144 queries distributed file system API 142 for one or more block-location mapping tables based on the referenced data (e.g., based on one or more file and/or block identifiers referenced in the I/O request; 504.  The block-location mapping table(s) can identify the physical nodes that store each replica of each block of data referenced in the I/O request. In some embodiments, connector logic 144 scans any block-location mapping tables identified as a result of querying distributed file system 140 (504) to generate, or otherwise identify, a queue of blocks that represents the data referenced in the I/O request, Feng: [0068]); and 
responsive to discovering the target data stored on the plurality of data sources, generating and storing metadata for each of the plurality of data sources, the metadata indicating at least one of a type of the target data, a number of instances of the target data, or a location of the target data on each of the plurality of data sources (e.g. in FIG. 6A, container management logic 124 identifies one or more target physical nodes (i.e., nodes on which container management logic 124 will deploy containers) from among physical nodes 150 (302). In various embodiments, container management logic identifies target physical nodes based on the availability of various computing resources among physical nodes 150, computing resources that the client associated with the requested job is authorized to use, or other factor(s) or any combination of factors. In various embodiments, preparing the one or more container instances includes determining how the target physical nodes are to allocate, to respective containers, processor resources, memory resources, network resources, libraries, or other computing resource(s) or any combination of resources, Feng: [0059]-[0060]).

Regarding claim 2, Feng further discloses, wherein: 
the operations further comprise: 
generating, by the first computing system, a catalog of data on the plurality of data sources (e.g. system generating a container-instance mapping table and/or a block-location mapping table is scanned using one or more physical node identifiers that are associated with the physical node(s) that store the present data block and /or using a data block identifier that is associated with a present data block of the plurality of data blocks, Feng: abstract, Figs. 6A, 6B and 7B, [0062]-[0063] and [0065]); and 
creating, by the first computing system, a job schedule based on the catalog (e.g. block-location mapping tables facilitate, at least in a part, data-locality-aware task scheduling by enabling connector logic 144 to provide data-locality information to instances of parallel processing logic 130 and instance(s) of scheduling logic 134 executing within containers on physical nodes 150, Feng: [0070]-[0072] and Fig. 8); and
causing the target computing system to use the computing resources available on the target computing system to scan the plurality of data sources in the private data network comprises causing the target computing system to execute each job in the job schedule based on the target computing system resource data (e.g. scan container-instance mapping table based on data block location(s) of selected data block, Feng: [0071] and step 512 of Fig. 8).

Regarding claim 3, Feng further discloses, wherein each job in the job schedule comprises classifying, by the target computing system, data from each item in the catalog to identify the type of the target data stored on each item in the catalog (e.g. Container-instance mapping table 310 represents just one example of a container-instance mapping table, and other embodiments of the present invention can utilize container mapping tables that include additional and/or different type(s) of information and/or that are organized in different manners, Feng: [0063]).

Regarding claim 4, Feng further discloses, wherein classifying the data from each item in the catalog comprises:
tokenizing the data from each item in the catalog to generate tokenized data (e.g. Container-instance mapping table 310 includes column 312, which indicates node identifiers (ID(s)) IDs, column 314, which indicates containers IDs, column 316, which indicates Container IP addresses based on the 192.168.1.X network depicted in FIG. 5, column 318, which indicates host names, and column 320, which indicates the directories (i.e., directory IDs associated with the respective virtualized resource clusters) that are associated with the various containers, Feng: [0063] and Fig. 6B); 
labeling the tokenized data to generate labelled data (e.g. generating IDs for nodes, containers, clusters in mapping table as labeling tokenized data, Feng: [0063] and Fig. 6B); and 
classifying the data as target data based on the labelled data (e.g. classifying nodes, containers … based on IDs, Feng: [0063] and Fig. 6B).

Regarding claim 5, Feng further discloses, wherein: 
receiving the target computing system resource data for the computing resources available to the target computing system comprises receiving current resource usage by the target computing system and total available resources for the target computing system (e.g. container management logic identifies target physical nodes based on the availability of various computing resources among physical nodes 150, Feng: [0059]); and 
causing the target computing system to use the computing resources available on the target computing system to scan the plurality of data sources in the private data network based on the target computing system resource data comprises scheduling jobs to the target computing system such that executing the jobs does not cause the current resource usage to exceed the total available resources (e.g. To determine where distributed file system 140 stores the data referenced in the I/O request, connector logic 144 queries distributed file system API 142 for one or more block-location mapping tables based on the referenced data (e.g., based on one or more file and/or block identifiers referenced in the I/O request; 504.  The block-location mapping table(s) can identify the physical nodes that store each replica of each block of data referenced in the I/O request. In some embodiments, connector logic 144 scans any block-location mapping tables identified as a result of querying distributed file system 140 (504) to generate, or otherwise identify, a queue of blocks that represents the data referenced in the I/O request, Feng: [0068]).

Regarding claim 6, Feng further discloses, wherein causing the target computing system to use the computing resources available on the target computing system to scan the plurality of data sources in the private data network based on the target computing system resource data comprises scheduling discovery to the target computing system during at least one of a particular time period, a particular part of the day, or during a particular day (e.g. task scheduling logic 134 schedules tasks such that the instances of parallel processing logic 130 that are scheduled to execute the respective tasks run on the physical nodes that store, or are closest to, the data and/or metadata required to execute the respective tasks, Feng: [0053]).

Regarding claim 7, Feng further discloses, wherein causing the target computing system to use the computing resources available on the target computing system to scan the plurality of data sources in the private data network based on the target computing system resource data comprises scheduling jobs to the target computing system such that the target computing system does not execute more than a particular number of simultaneous jobs (e.g. Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service, Feng: [0025]).

Regarding claim 8, Feng further discloses, wherein the operations further comprise: 
receiving an indication of a data subject access request received from a client device via a user interface that is accessible via the public data network and is configured for querying the plurality of data sources included in the private data network, the data subject access request identifying a data subject (e.g. User portal 83 provides access to the cloud computing environment for consumers and system administrators.  Distributed file system API 142 receives requests for data and/or metadata associated with information stored in distributed database 154 , Feng: [0041] and [0048]); and 
responsive to receiving the indication, facilitating, by the target computing system, execution of processing operations or network communication for retrieving data responsive to the data subject access request from the plurality of data sources included in the private data network by: 
accessing the metadata and identifying a subset of the plurality of data sources that store target data (e.g. system generating a container-instance mapping table and/or a block-location mapping table is scanned using one or more physical node identifiers that are associated with the physical node(s) that store the present data block and /or using a data block identifier that is associated with a present data block of the plurality of data blocks, Feng: abstract, Figs. 6A, 6B and 7B, [0062]-[0063] and [0065]); and 
facilitating, by the target computing system, execution of processing operations or network communication for retrieving the data responsive to the data subject access request on the subset of the plurality of data sources that store target data (e.g. To determine where distributed file system 140 stores the data referenced in the I/O request, connector logic 144 queries distributed file system API 142 for one or more block-location mapping tables based on the referenced data (e.g., based on one or more file and/or block identifiers referenced in the I/O request; 504.  The block-location mapping table(s) can identify the physical nodes that store each replica of each block of data referenced in the I/O request. In some embodiments, connector logic 144 scans any block-location mapping tables identified as a result of querying distributed file system 140 (504) to generate, or otherwise identify, a queue of blocks that represents the data referenced in the I/O request, Feng: [0068]).

Regarding claim 9, Feng discloses, A method comprising: 
deploying, by computing hardware, via a public data network, a client application on a target computing system, the target computing system comprising a plurality of data sources in a private data network (e.g. hyper-converged infrastructure 110 [interpreted as a target computing system] represents a computing environment that includes physical and virtual resources [interpreted as client applications] for managing and deploying workloads on physical nodes 150. Hyper-converged infrastructure 110 is representative of cloud computing node(s) 10, e.g. private cloud or hybrid cloud (Feng: [0031]-[0034]), in some embodiments of the present invention. Computing nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as, Private, Community, Public or Hybrid clouds as described hereinabove or a combination thereof.  Each node of physical nodes 150 is a computing resource that is capable of executing tasks in accordance with data-locality-aware task scheduling.  Physical nodes 150 are communicatively connected via a dedicated inter-node network (not shown) such as a local area network (LAN), a wide area network (WAN) such as the Internet, or a combination of the two, Feng: Fig. 3, [0037], [0046]); 
cataloging, by the computing hardware, data from the plurality of data sources in the private data network, the catalog identifying each file across the target computing system that requires scanning for target data sources (e.g. system generating a container-instance mapping table and/or a block-location mapping table is scanned using one or more physical node identifiers that are associated with the physical node(s) that store the present data block and /or using a data block identifier that is associated with a present data block of the plurality of data blocks, Feng: abstract, Figs. 6A, 6B and 7B, [0062]-[0063] and [0065]); 
creating, by the computing hardware, a plurality of jobs based on the catalog, each of the plurality of jobs corresponding to a respective file from the target computing system (e.g. block-location mapping tables facilitate, at least in a part, data-locality-aware task scheduling by enabling connector logic 144 to provide data-locality information to instances of parallel processing logic 130 and instance(s) of scheduling logic 134 executing within containers on physical nodes 150, Feng: [0070]-[0072] and Fig. 8);
generating, by the computing hardware, a schedule for executing the plurality of jobs based on computing resource availability at the target computing system (e.g. task scheduling logic 134 schedules tasks such that the instances of parallel processing logic 130 that are scheduled to execute the respective tasks run on the physical nodes that store, or are closest to, the data and/or metadata required to execute the respective tasks, Feng: [0053]); 
causing, by the computing hardware via the client application, the target computing system to use computing resources available to the target computing system to scan the plurality of data sources in the private data network to discover the target data stored on the plurality of data sources according to the schedule (e.g. To determine where distributed file system 140 stores the data referenced in the I/O request, connector logic 144 queries distributed file system API 142 for one or more block-location mapping tables based on the referenced data (e.g., based on one or more file and/or block identifiers referenced in the I/O request; 504.  The block-location mapping table(s) can identify the physical nodes that store each replica of each block of data referenced in the I/O request. In some embodiments, connector logic 144 scans any block-location mapping tables identified as a result of querying distributed file system 140 (504) to generate, or otherwise identify, a queue of blocks that represents the data referenced in the I/O request, Feng: [0068]); and 
responsive to discovering the target data stored on the plurality of data sources, generating and storing metadata, by the computing hardware, for each of the plurality of data sources, the metadata indicating at least one of a type of the target data, a number of instances of the target data, or a location of the target data on each of the plurality of data sources (e.g. in FIG. 6A, container management logic 124 identifies one or more target physical nodes (i.e., nodes on which container management logic 124 will deploy containers) from among physical nodes 150 (302). In various embodiments, container management logic identifies target physical nodes based on the availability of various computing resources among physical nodes 150, computing resources that the client associated with the requested job is authorized to use, or other factor(s) or any combination of factors. In various embodiments, preparing the one or more container instances includes determining how the target physical nodes are to allocate, to respective containers, processor resources, memory resources, network resources, libraries, or other computing resource(s) or any combination of resources, Feng: [0059]-[0060]).

Regarding claim 10, Feng further discloses: 
responsive a request to query the plurality of data sources included in the private data network via a user interface that is accessible via the public data network (e.g. User portal 83 provides access to the cloud computing environment for consumers and system administrators.  Distributed file system API 142 receives requests for data and/or metadata associated with information stored in distributed database 154 , Feng: [0041] and [0048]), facilitating, by the computing hardware, execution, by the target computing system, of processing operations or network communication for retrieving data responsive to the request from the plurality of data sources included in the private data network by: 
accessing the metadata and identifying a subset of the plurality of data sources that store target data (e.g. system generating a container-instance mapping table and/or a block-location mapping table is scanned using one or more physical node identifiers that are associated with the physical node(s) that store the present data block and /or using a data block identifier that is associated with a present data block of the plurality of data blocks, Feng: abstract, Figs. 6A, 6B and 7B, [0062]-[0063] and [0065]); and 
facilitating, by the target computing system, execution of processing operations or network communication for retrieving the data responsive to the data subject access request on only the subset of the plurality of data sources that store target data (e.g. To determine where distributed file system 140 stores the data referenced in the I/O request, connector logic 144 queries distributed file system API 142 for one or more block-location mapping tables based on the referenced data (e.g., based on one or more file and/or block identifiers referenced in the I/O request; 504.  The block-location mapping table(s) can identify the physical nodes that store each replica of each block of data referenced in the I/O request. In some embodiments, connector logic 144 scans any block-location mapping tables identified as a result of querying distributed file system 140 (504) to generate, or otherwise identify, a queue of blocks that represents the data referenced in the I/O request, Feng: [0068]).

Regarding claim 11, Feng further discloses, wherein: 
causing the target computing system to use the computing resources available to the target computing system to scan the plurality of data sources in the private data network to discover the target data stored on the plurality of data sources according to the schedule comprises scheduling jobs to the target computing system such that executing the jobs does not cause a current resource usage at the target computing system to exceed a particular portion of the computing resource availability at the target computing system (e.g. To determine where distributed file system 140 stores the data referenced in the I/O request, connector logic 144 queries distributed file system API 142 for one or more block-location mapping tables based on the referenced data (e.g., based on one or more file and/or block identifiers referenced in the I/O request; 504.  The block-location mapping table(s) can identify the physical nodes that store each replica of each block of data referenced in the I/O request. In some embodiments, connector logic 144 scans any block-location mapping tables identified as a result of querying distributed file system 140 (504) to generate, or otherwise identify, a queue of blocks that represents the data referenced in the I/O request, Feng: [0068]).

Regarding claim 12, Feng further discloses, wherein causing the target computing system to use the computing resources available on the target computing system to scan the plurality of data sources in the private data network based on the target computing system resource data comprises scheduling discovery to the target computing system during at least one of a particular time period, a particular part of the day, and during a particular day (e.g. task scheduling logic 134 schedules tasks such that the instances of parallel processing logic 130 that are scheduled to execute the respective tasks run on the physical nodes that store, or are closest to, the data and/or metadata required to execute the respective tasks, Feng: [0053]).

Regarding claim 13, Feng further discloses, wherein causing the target computing system to use the computing resources available on the target computing system to scan the plurality of data sources in the private data network based on the target computing system resource data comprises scheduling jobs to the target computing system such that the target computing system does not execute more than a particular number of simultaneous jobs (e.g. Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service, Feng: [0025]).

Regarding claim 14, Feng further discloses, wherein each of the plurality of jobs include causing the target computing system to classify data in the respective file as target data by:
tokenizing the data to generate tokenized data (e.g. Container-instance mapping table 310 includes column 312, which indicates node identifiers (ID(s)) IDs, column 314, which indicates containers IDs, column 316, which indicates Container IP addresses based on the 192.168.1.X network depicted in FIG. 5, column 318, which indicates host names, and column 320, which indicates the directories (i.e., directory IDs associated with the respective virtualized resource clusters) that are associated with the various containers, Feng: [0063] and Fig. 6B); 
labeling the tokenized data to generate labelled data (e.g. generating IDs for nodes, containers, clusters in mapping table as labeling tokenized data, Feng: [0063] and Fig. 6B); and 
classifying the data as target data based on the labelled data (e.g. classifying nodes, containers … based on IDs, Feng: [0063] and Fig. 6B).

Regarding claim 16, Feng discloses, A method comprising: 
cataloging, by the computing hardware, data from a plurality of data sources that make up a target computing system over a private data network, the catalog identifying each file across the target computing system that requires scanning for target data (e.g. system generating a container-instance mapping table and/or a block-location mapping table is scanned using one or more physical node identifiers that are associated with the physical node(s) that store the present data block and /or using a data block identifier that is associated with a present data block of the plurality of data blocks, Feng: abstract, Figs. 6A, 6B and 7B, [0062]-[0063] and [0065]); 
creating, by the computing hardware, a plurality of jobs based on the catalog, each of the plurality of jobs corresponding to a respective file from the target computing system (e.g. block-location mapping tables facilitate, at least in a part, data-locality-aware task scheduling by enabling connector logic 144 to provide data-locality information to instances of parallel processing logic 130 and instance(s) of scheduling logic 134 executing within containers on physical nodes 150, Feng: [0070]-[0072] and Fig. 8); 
generating, by the computing hardware, a schedule for executing the plurality of jobs based on computing resource availability at the target computing system (e.g. task scheduling logic 134 schedules tasks such that the instances of parallel processing logic 130 that are scheduled to execute the respective tasks run on the physical nodes that store, or are closest to, the data and/or metadata required to execute the respective tasks, Feng: [0053]); 
causing, by the computing hardware, the target computing system to use computing resources available to the target computing system to execute the plurality of jobs to scan the plurality of data sources in the private data network to discover the target data stored on the plurality of data sources according to the schedule (e.g. To determine where distributed file system 140 stores the data referenced in the I/O request, connector logic 144 queries distributed file system API 142 for one or more block-location mapping tables based on the referenced data (e.g., based on one or more file and/or block identifiers referenced in the I/O request; 504.  The block-location mapping table(s) can identify the physical nodes that store each replica of each block of data referenced in the I/O request. In some embodiments, connector logic 144 scans any block-location mapping tables identified as a result of querying distributed file system 140 (504) to generate, or otherwise identify, a queue of blocks that represents the data referenced in the I/O request, Feng: [0068]); 
causing, by the computing hardware, the target computing system to classify each piece of the target data according to a particular data type (e.g. classifying nodes, containers … based on IDs, Feng: [0063] and Fig. 6B); and 
responsive to discovering the target data stored on the plurality of data sources and classifying each piece of the target data according to the particular data type, generating and storing metadata, by the computing hardware, for each of the plurality of data sources, the metadata indicating at least one of the particular data type for the target data on each respective data source, a number of instances of the particular data type for the target data on each respective data source, and a location of the target data on each of the plurality of data sources (e.g. in FIG. 6A, container management logic 124 identifies one or more target physical nodes (i.e., nodes on which container management logic 124 will deploy containers) from among physical nodes 150 (302). In various embodiments, container management logic identifies target physical nodes based on the availability of various computing resources among physical nodes 150, computing resources that the client associated with the requested job is authorized to use, or other factor(s) or any combination of factors. In various embodiments, preparing the one or more container instances includes determining how the target physical nodes are to allocate, to respective containers, processor resources, memory resources, network resources, libraries, or other computing resource(s) or any combination of resources, Feng: [0059]-[0060]).

Regarding claim 17, Feng further discloses, wherein classifying each piece of the target data according to the particular data type comprises: 
causing, by the computing hardware, the target computing system to tokenize the data to generate tokenized data (e.g. Container-instance mapping table 310 includes column 312, which indicates node identifiers (ID(s)) IDs, column 314, which indicates containers IDs, column 316, which indicates Container IP addresses based on the 192.168.1.X network depicted in FIG. 5, column 318, which indicates host names, and column 320, which indicates the directories (i.e., directory IDs associated with the respective virtualized resource clusters) that are associated with the various containers, Feng: [0063] and Fig. 6B); 
causing, by the computing hardware, the target computing system to label the tokenized data to generate labelled data (e.g. generating IDs for nodes, containers, clusters in mapping table as labeling tokenized data, Feng: [0063] and Fig. 6B); and 
causing, by the computing hardware, the target computing system to classify each piece of the target data according to the particular data type based on the labelled data (e.g. classifying nodes, containers … based on IDs, Feng: [0063] and Fig. 6B). 

Allowable Subject Matter
Claims 15, 18 and 19 are objected to as being dependent upon a rejected base claims 9 and 16, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        7/16/2022